Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 25 April 2022 amends claims 18-20, 23-25, 28, and 29; thereby providing claims 18-31 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2018/0020241).
For claim 18, Li discloses, A decoding method ([0042] FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10) comprising: 
	obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block ([0066] to find the quantization group for a block with coordinates (xCb, yCb) as the top-left luma corner, the following process is defined. The luma location (xQg, yQg), specifies the top-left luma sample of a current quantization group relative to the top-left luma sample of the current picture.), 
	wherein the luma and current chroma blocks are coded in a form of a dual coding tree ([0039] e.g. In HEVC, coding tree units (CTUs) are partitioned into CUs according to a quadtree partitioning scheme. [0153] In examples where there are separate luma and chroma coding trees for a CTU); 
	determining a quantization parameter of the current chroma block based on the quantization parameter(s) of the at least one luma block ([0155] the delta QP for the chroma block may be set to the delta QP for the luma sample corresponding to the left top chroma sample of the block.); and
decoding the current chroma block using the quantization parameter of the current chroma block, wherein the chroma sample selected in the current chroma block is one of the following samples: the center-top sample; the center-left sample; and the center sample ([0155] e.g. the left top chroma sample of the block ).

For claim 19, Li discloses the method of claim 18, wherein obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block comprises: obtaining the quantization parameter of each luma block comprising a luma sample co-located with a chroma sample of a plurality of chroma samples selected in the current chroma block; determining a single quantization parameter as a function of the quantization parameters of the luma blocks [0091] In the text above, pps_cb_qp_offset and pps_cr_qp_offset are syntax elements signaled in a PPS that specify offsets to the luma quantization parameter (Qp′y) used for deriving the chroma quantization parameters (Qp′.sub.Cb and Qp′.sub.Cr). Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values..

For claim 20, Li discloses the method of claim 19, wherein determining a quantization parameter of the current chroma block based on the quantization parameter(s) of the at least one luma block comprises determining a quantization parameter of the current chroma block based on the single quantization parameter ([0091] Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values)

For claim 21, Li discloses the method of claim 18, wherein the chroma sample is selected in the current chroma block depending on a shape of the current chroma block ([0153] in examples where separate luma and chroma coding trees are allowed, separate thresholds and quantization group sizes may be defined for chroma samples.).

For claim 22, Li discloses the method of claim 19, wherein the decoding method further comprises decoding a syntax element representative of the function ([0190] For instance, video encoder 30 may obtain from the bitstream a syntax element indicating an absolute value of a luma or chroma delta QP and a syntax element indicating a sign of the luma or chroma delta QP.).

For claims 23-30, Li discloses the claimed limitations as discussed for corresponding limitations in claims 18-22.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues “a) Li's chroma sample is predefined and not "selected," and b) Li's chroma sample in the current chroma block is NOT the center-top sample, the center-left sample, or the center sample.” (Remark, 6). However the term selected is understood to be broader than the term “predefined” which requires selecting to occur before the present moment.
Regarding b), Li paragraph [0155] states “the delta QP for the chroma block may be set to the delta QP for the luma sample corresponding to the left top chroma sample of the block.” In other words, the current chroma block IS one of the center-top sample, the center-left sample, or the center sample as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485